In a petition for rehearing counsel for the appellants complain of the failure of the court to take note of and rule upon a motion to strike from the record the resignation of Arthur C. Wehe and a petition by the latter asking the court to appoint a sole trustee. It is said that this resignation and petition were filed with the trial court after the hearing and acted upon without the knowledge of appellants' counsel. If the legal propriety of the order of the trial court appointing a sole successor to the trustees were dependent upon the resignation and petition of Arthur C. Wehe filed after the hearing, there would be merit in the appellants' motion to strike and in the petition for rehearing. However, in our view of the controversy, as expressed in the original opinion, we did not deem this matter of any consequence. The record shows that upon the hearing in response to the order to show cause facts bearing upon the disagreement between the interested parties were brought out which fully justified the action of the court in refusing to grant the prayer of the appellants' petition and, instead, appointing a sole trustee as successor to those who were acting at the time. The opinion expresses the principles according to which the court could properly have so acted without regard to any resignation or counter petition, and we deem it unnecessary to enlarge upon what is said in the opinion touching this matter.
Out of abundance of caution, the opinion indicates that the jurisdiction of the court in this trust matter is continuing and if any reason *Page 183 
exists why the trustee appointed should not continue to act, such reason or reasons may properly be presented to the district court.
The petition for rehearing is denied.
NUESSLE, Ch. J., and CHRISTIANSON, BURR and BURKE, JJ., concur.